


EXHIBIT 10.2


CONFIDENTIALITY AND NON-SOLICIT AGREEMENT


This Confidentiality and Non-Solicit Agreement ("Agreement") sets forth my
responsibility as an Associate of West Marine, Inc. and its subsidiaries ("West
Marine").  In consideration for West Marine offering me employment in accordance
with the letter dated May 11,  2012 (the "Offer Letter"), I acknowledge and
agree as follows:


1.  Confidentiality.  I will maintain in confidence and will not disclose or
use, whether during or after the term of my employment, any proprietary or
confidential information belonging to West Marine ("Confidential Information"),
whether or not in written form, except to the extent required to perform my
duties on behalf of West Marine.  Confidential Information refers to any
information which has commercial value and concerns the business of West Marine
or its customers or suppliers, which was disclosed to me by West Marine or its
customers or suppliers, or which was learned, discovered, developed, conceived,
originated or prepared by me in the scope of my employment with West
Marine.  Such Confidential Information includes, but is not limited to,
information relating to West Marine's products, product mix, finances,
suppliers, customers, catalog mailing lists, sales and marketing plans, future
business plans and any other information which is identified as confidential by
West Marine.  The obligations contained in this Section 1 shall not apply to any
information (i) which becomes generally known in the trade or industry not as a
result of a breach of this Agreement, or (ii) which was already known to me
prior to my commencing employment with West Marine, or (iii) which was
disclosed to me by a third party who does not owe a duty of confidentiality to
West Marine and to whom West Marine does not owe a duty of  confidentiality.


2.  West Marines Materials.  Upon voluntary or involuntary termination of my
employment with West Marine, or at any other time upon West Marine's request, I
will promptly deliver to West Marine, without retaining any copies, all
documents and other materials furnished to me by West Marine or prepared by me
in connection with West Marine’s business.


3.  No Competitive Employment While Employed.  During the term of my employment
with West Marine, I will not engage in any employment, consulting, or other
activity in any business competitive with West Marine without West Marine's
advance written consent.


4.  Non-Solicitation.  During the term of my employment with West Marine and for
a period of two (2) years thereafter, (i) I will not solicit, or cause others to
solicit, any employees or independent contractors of West Marine to terminate
their relationship with West Marine, and (ii) I will not knowingly or
intentionally interfere in any way with the contractual relationship between
West Marine and any supplier or customer of West Marine.


5.  Survival.  Notwithstanding the termination of my employment for any reason,
Section 1 ("Confidentiality") and 4 ("Non-Solicitation") shall survive such
termination.


6.  Specific Performance.  A breach of any of the provisions of this Agreement
will cause irreparable damage to West Marine for which there will be no adequate
remedy at law, and West

 
 

--------------------------------------------------------------------------------

 

Marine shall be entitled to injunctive relief and/or a decree for specific
performance, and such other relief as may be proper (including monetary damages
if appropriate).


7.  Severability.  If any one or more of the provisions (or any part thereof)
contained in this Agreement should, for any reason, be held to be unenforceable
in any respect under the laws of the United States or any state thereof, such
unenforceability shall not affect any other provisions, and this Agreement shall
be construed in the applicable jurisdiction as if the unenforceable provision
had not been contained herein.


8.  Reformation.  In the event that provisions for Section 3 or 4 should ever be
deemed to exceed the scope, time or geographic limitations of applicable law
regarding restrictive covenants, then such provisions shall be reformed to the
maximum scope, time or geographic limitations, as the case may be, permitted by
applicable laws.


9.  Entire Agreement.  This Agreement, and the Offer Letter, constitute the
entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral.  This Agreement may be amended or
modified, and a provision can be waived, only with the written consent of both
me and West Marine.  No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.


This Agreement is effective as of the date indicated below.
                                                          


WEST MARINE, INC.    ASSOCIATE                  
/s/ Randy Repass
 
/s/  Matt Hyde
 
Randy Repass, Chairman
 
Matt Hyde
 
 
 
 
              May 15, 2012  
